PER CURIAM.
Mack Ray Little appeals the district court’s order denying his petition for a writ of coram nobis, granting summary judgment to defendant, and denying his motion to amend his petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Little v. United States, Nos. CR-92-369-M-1; CA-02-510-4-25 (D.S.C. filed Aug. 20, 2003 & entered Aug. 21, 2003). We deny Little’s request for a certificate of appealability because a certificate of appealability is not required for our review of the denial of coram nobis relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED